DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/07/2021 has been entered.  Applicant amended claims 1, 3, 7, 9, 13 in the amendment.  Claim 12 is cancelled.  Claims 15-20 are newly added.  
Claims 1-11 and 13-20 remain pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-11, and 13-20 filed on 10/07/2021 have been considered but they are deemed to be moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2013/0125142 A1), hereinafter Parker, in view of Ligh et al. (US 2009/0271486 A1), hereinafter Ligh.
Regarding claim 1, Parker discloses 
A non-transitory computer-readable record medium storing instructions that, when executed by a processor, cause the processor to implement a notification processing method on a computer apparatus in conjunction with the computer apparatus, the notification processing method comprising:
providing a notification preset setting function (application program 302, FIG. 3) for setting a notification preset (page 2, [0020]: provide control of user notifications for different environments through the use of customized notification profiles), the notification preset including a preset condition (notification mode/meeting profile) and a preset result (volume levels set to silent) (page 3, [0035]: the meeting profile has volume levels set to silent so that others are not interrupted);
creating at least one notification preset instance (notification profile) through the notification preset setting function (application program) (page 3, [0033]: application program is executed to create a notification profile);
monitoring whether a condition meets one of the at least one notification preset instance (page 5, [0052]: upon occurrence of a calendar-related event, determines whether a predetermined notification mode has been set for the event); and
dynamically changing a notification setting (automatically applies the selected mode) of the computer apparatus (small computer device) from a first state to a second state in response to a result of the monitoring indicating that the condition meets a first notification preset instance, from among the at least one notification preset instance (page 5, [0053]: determines that a predetermined notification mode has been associate with the calendar event, automatically applies the selected mode to the small .

Parker does not explicitly disclose 
	the preset condition including at least a first preset condition, the first preset condition being connection condition as to whether the computer apparatus is connected to or is disconnected from an access network.

However, Ligh discloses 
	the preset condition including at least a first preset condition, the first preset condition being connection condition as to whether the computer apparatus is connected to or is disconnected from an access network (page 6, [0046], lines 7-12: delivery profiles set by a recipient may override the common rules used by the facility; a recipient who commutes to work on a bus that offers Wi-Fi access may establish a “commuting” delivery profile that specifies available delivery options of email, instant messaging, phone, SMS messaging, and eBoard; & page 7, [0048], lines 1-4: recipients specify delivery preferences that vary based on a network to which the recipients are connected).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Ligh to Parker because Parker discloses apply the selected mode to the device (page 5, [0053]) and Ligh further suggests recipient set delivery profiles and “commuting” delivery profile is when a recipient commutes to work on a bus that offers Wi-Fi access (page 6, [0046]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Ligh in the Parker’s system in order to optimize delivery method.

Regarding claim 5, Parker and Ligh disclose the non-transitory computer0readable record medium described in claim 1.  Parker further discloses 
the notification preset setting function includes a preset result setting function for receiving an input or a selection on one of a first result of turning on entire notifications, a second result of turning off the entire notifications (page 4, [0036]: an “off” profile which effectively turns all notifications off), a third result of turning on one or more notifications, from among the entire notifications, for a selected application, service, or chatroom, and a fourth result of turning off the one or more notifications for the selected application, service, or chatroom (page 3, [0034]: receive input signals to customize various notification modes), and
	the creating comprises creating the at least one notification preset instance including a specific preset result, the specific preset result associated with the preset result setting function (page 4, [0036]: create many other profiles; the system incorporates an “off” profile which effectively turns all notifications off).

Regarding claims 7 and 13, the limitations of claims 7 and 13 are rejected in the analysis of claim 1 above and these claims are rejected on that basis.

Regarding claim 10, the limitations of claim 10 are rejected in the analysis of claim 5 above and these claims are rejected on that basis.
	

Claims 2, 8, and 14Parker in view of Ligh, and further in view of Nilsson (US 6,085,110).
Regarding claim 2, Parker and Ligh disclose the non-transitory computer-readable record medium described in claim 1.  Parker does not explicitly disclose 
maintaining the second state in response to the condition changing not to meet the first notification preset instance after meeting the first notification preset instance.

However, Nilsson discloses 
maintaining the second state in response to the condition changing not to meet the first notification preset instance after meeting the first notification preset instance (Col. 1, lines 38-45: connection is maintained to the network that was tuned to until the user actively changes the settings).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Nilsson to Parker because Parker discloses apply the selected mode to the device (page 5, [0053]) and Nilsson further suggests maintain connection/mode until user actively changes the settings (Col. 1, lines 38-45).
	One of ordinary skill in the art would be motivated to utilize the teachings of Nilsson in the Parker’s system in order to allow the user to have control on mode/settings.

Regarding claims 8 and 14, the limitations of claims 8 and 14 are rejected in the analysis of claim 2 above and these claims are rejected on that basis.

Claims 3, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Ligh, and further in view of Oh et al. (US 2015/0326823 A1), hereinafter Oh.
Regarding claim 3, Parker and Ligh disclose the non-transitory computer-readable record medium described in claim 1.  Parker does not explicitly disclose 
the notification preset setting function includes a first preset condition setting function and a second preset condition setting function, the first preset condition setting function configured to receive an input or a selection on the connection condition as to whether the computer apparatus connects to or is disconnected from the access network and set the first preset condition, and the second preset condition setting function configured to receive an input or selection on an identifier of the access network and set a second preset condition, and
	the creating comprises creating the at least one notification preset instance including specific preset conditions, the specific preset conditions associated with either the first preset condition setting function or the second preset condition setting function.

However, Oh discloses 
the notification preset setting function includes a first preset condition setting function and a second preset condition setting function, the first preset condition setting function configured to receive an input or a selection on the connection condition as to whether the computer apparatus connects to or is disconnected from the access network (a Wi-Fi connection) and set the first preset condition, and the  second preset condition setting function configured to receive an input or selection on an identifier of the access network (id= “ythk764”) and set a second preset condition (page 9, [0139]: Terminal A generates an XML document for configuring a terminal context, the XML document includes a user preference document, a DCP document, and a DCP directory document for configuring the terminal context; page 9, [0140]: the DCP document includes rules respectively applying to terminal modes; page 11, [0169]: a Wi-Fi profile that is a rule applied to Wi-Fi mode, and when ‘id’attribute (id= “ythk764”) is defined and a condition is a Wi-Fi connection, notification of the user’s subscribed services is defined to be delivered to the device group), and
	the creating comprises creating the at least one notification preset instance including specific preset conditions (when id is “ythk764”), the specific preset conditions associated with either the first preset condition setting function or the second preset condition setting function (page 11, [0169]: a Wi-Fi profile that is a rule applied to Wi-Fi mode, and when ‘id’attribute (id= “ythk764”) is defined and a condition is a Wi-Fi connection, notification of the user’s subscribed services is defined to be delivered to the device group).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Oh to Parker and Ligh because Parker and Ligh disclose create notification profiles (Parker: page 3, [0033]) and Oh further suggests create DCP document of Wi-Fi and the DCP document defines actions under conditions (page 11, [0166] & [0169]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Oh in the Parker and Ligh system in order to allow a terminal to set user preference as desired.

Regarding claim 4, Parker, Ligh, and Oh disclose the non-transitory computer-readable record medium described in claim 3.  Parker, Ligh, and Oh further disclose 
the access network includes a wireless fidelity (WiFi) network, and the identifier includes a service set identifier (SSID) of the WiFi network (Oh: page 11, [0169]: a Wi-Fi profile that is a rule applied to Wi-Fi mode, and when ‘id’attribute (id=”ythk764”) is defined and a condition is a Wi-Fi connection, notification of the user’s subscribed services is defined to be delivered to the device group).  Therefore, the limitations of claim 4 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

Regarding claim 9, the limitations of claim 9 are rejected in the analysis of claim 3 above and this claim is rejected on that basis.

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Ligh, and further in view of Wynne et al. (US 2014/0194095 A1), hereinafter Wynne.
Regarding claim 6, Parker and Ligh disclose the non-transitory computer-readable record medium described in claim 1.  Parker and Ligh do not explicitly disclose 
the notification preset setting function includes a function for receiving an input or a selection on a chatroom and a message, and
the notification processing method further includes
	automatically sending the message through the chatroom for a second notification preset instance, from among the at least one notification preset instance, in response to the result of the monitoring indicating that the condition meets the second notification preset instance.

However, Wynne discloses 
the notification preset setting function includes a function for receiving an input or a selection on a chatroom and a message (page 3, [0040]: the person setting up the application can elect to only accept “urgent” messages from a select group of senders), and
the notification processing method further includes
	automatically sending the message through the chatroom for a second notification preset instance, from among the at least one notification preset instance, in response to the result of the monitoring indicating that the condition meets the second notification preset instance (page 3, [0044]: when particular indication is detected, a notification is provided to the user of the mobile device).


	One of ordinary skill in the art would be motivated to utilize the teachings of Wynne in the Parker and Ligh system in order to save resources and to prevent messages from being overlooked as suggested by Wynne (page 3, [0041]).

Regarding claim 11, the limitations of claim 11 are rejected in the analysis of claim 6 above and this claim is rejected on that basis.

Claims 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Ligh, and further in view of Tian et al. (US 2018/0063061 A1), hereinafter Tian.
Regarding claim 16, Parker and Ligh disclose the non-transitory computer-readable record medium described in claim 1.  Parker further discloses
the providing includes providing a graphical user interface (FIG. 5-7) configured to,
	allow a user to select the preset condition and the preset result (page 4, [0038]: selects a mode that is to be modified; & [0039], lines 1-3: once a particular mode is selected, selects volume levels for a plurality of different notification events).

Parker and Ligh do not explicitly disclose 
	allow the user to turn off notifications for a specific chatroom in response to the user selecting a notification turn-off option as the preset result.


	allow the user to turn off notifications for a specific chatroom (chat group) in response to the user selecting a notification turn-off option (mute-notification receiving mode) as the preset result (page 2, [0030], lines 13-21: setting information entered by the user for the chat group (for example, setting the chat group to a mute-notification receiving mode)).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Tian to Parker and Ligh because Parker and Ligh disclose apply the selected mode to the device (Parker: page 5, [0053]) and Tian further suggests setting a chat group to a mute-notification receiving mode (page 2, [0030]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Tian in the Parker and Ligh system in order to enhance user experience by allowing user to set a chat group to mute-notification receiving mode.

Regarding claims 18 and 20, the limitations of claims 18 and 20 are rejected in the analysis of claim 16 above and these claims are rejected on that basis.

Allowable Subject Matter
Claims 15, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beecham et al. (US 2017/0366416 A1).  Select a profile based on an SSID of a wireless area network to which the client computing device is connected ([0171]).
Ohara (US 2005/0048953 A1).  When there is a problem in the test results, the old setting state is maintained ([0105]).
Tungatkar (US 2014/0258480 A1).  A firewall configuration of a mobile terminal includes settings for disallowing the social networking application from generating transmissions when a network type is WiFi and a Service Set Identifier (SSID) is linksys’, or any other particular SSID ([0044]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
1/10/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447